          Case 6:19-cv-00258-ADA Document 1 Filed 04/12/19 Page 1 of 21



                          UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION


     ECEIPT LLC,

                Plaintiff                                 Case No. 6:19-cv-00258

                v.                                        JURY TRIAL DEMANDED

     OLD NAVY, LLC,

                Defendant


                       COMPLAINT FOR PATENT INFRINGEMENT

         Plaintiff eCeipt LLC (“Plaintiff” or “eCeipt”) hereby asserts the following claims for

 patent infringement against Defendant Old Navy, LLC. (“Defendant” or “Old Navy”), and

 alleges, on information and belief, as follows:

                                         THE PARTIES

1.      eCeipt is a limited liability company organized and existing under the laws of the Texas

with its principal place of business at 17330 Preston Road, Suite 200, Dallas, Texas 75252.

2.      Defendant is a Delaware corporation with a principal place of business located at 5601

Brodie Ln, Sunset Valley, TX 78745.

                                JURISDICTION AND VENUE

3.      This action arises under the patent laws of the United States, 35 U.S.C. § 1, et seq. This

Court has subject matter jurisdiction under 28 U.S.C. §§ 1331 and 1338(a).

4.      Defendant has committed acts of infringement in this judicial district.

5.      Defendant has a regular and established place of business in this judicial district at 5601

Brodie Ln, Sunset Valley, TX 78745.
           Case 6:19-cv-00258-ADA Document 1 Filed 04/12/19 Page 2 of 21



6.       On information and belief, the Court has personal jurisdiction over Defendant because

Defendant has committed, and continues to commit, acts of infringement in the state of Texas, has

conducted business in the state of Texas, and/or has engaged in continuous and systematic

activities in the state of Texas.




7.       On information and belief, Defendant’s instrumentalities that are alleged herein to infringe

were and continue to be used, imported, offered for sale, and/or sold in the Western District of

Texas.

8.       Venue is proper in the Western District of Texas pursuant to 28 U.S.C. § 11400(b).

                                     THE PATENT-IN_SUIT

9.       On February 4, 2014, United States Patent No. 8,643,875 (the "’875 patent"), entitled

"Receipt Handling Systems, Print Drivers And Methods Thereof," was duly and lawfully issued


COMPLAINT FOR PATENT INFRINGEMENT                                                           PAGE | 2
         Case 6:19-cv-00258-ADA Document 1 Filed 04/12/19 Page 3 of 21



by the U.S. Patent and Trademark Office. A true and correct copy of the ’875 patent is attached

hereto as Exhibit A.

10.    As explained in the ’875 patent:

               In a conventional case of purchasing at a store location, when a customer
       makes a purchase, a receipt is printed and handed to the customer after the
       purchasing transaction is complete. Often, customers may quickly throw away the
       receipts, creating unnecessary waste. Or, customers may misplace their receipts.
       Later, when the receipt is required, such as for a return, the customer can't find the
       receipt when it is needed.

               In the conventional case of purchasing online, when a customer makes a
       purchase, a receipt may be e-mailed to the customer and/or the customer may print
       a receipt on the printer associated with the customer's computer.

               In the related art, when a customer makes a purchase at a store location, a
       receipt is e-mailed to an e-mail address of the customer.

               There is a need for improved systems that avoids the waste associated with
       unwanted receipts, that e-mails a receipt to a customer, that allows a customer to
       obtain a printed receipt at the store location and that enables marketing capabilities
       associated with e-mailed receipts and any associated analytics.

Ex. A at 1:15-35.

11.    To solve this need for improved systems, the inventors of the ’875 patent had to create a

method for a point-of-sale ("POS") system to use, and the method had to be able to be implemented

on various existing POS systems. Id. at 4:19-22. In other words, the inventors had to devise a

receipt handling system that could be used with existing POS systems to technologically improve

them to obviate their shortcomings identified above.

12.    The claims of the ’875 patent describe an approach to accomplishing a specific, practical,

and useful improvement to the existing computer-aided processes used for "receipt handling

systems, print drivers and methods thereof that substantially obviate one or more of the problems

due to limitations and disadvantages of the related art." Id. at 1:39-42. The computer-implemented


COMPLAINT FOR PATENT INFRINGEMENT                                                           PAGE | 3
          Case 6:19-cv-00258-ADA Document 1 Filed 04/12/19 Page 4 of 21



methods are used to perform a distinct process to provide a person with the option of having his

or her receipt printed at the store location, e-mailed or both, and then having the receipt e-mailed

to him or her if that option is selected.

13.     The ’875 patent's claimed inventions' incorporation of providing the option to print the

receipt at the store location or e-mail the receipt to the customer, and then, if the option to e-mail

the receipt was selected, transmitting image data from the POS system at a store location, the image

data representing a receipt corresponding to the purchasing transaction of the customer at the store

location, and the transaction data to a server in communication with the POS systems at the store

location, including generating a data file, the data file including the transaction data, the correct e-

mail address of the customer and a file name corresponding to the image data improved the existing

technological process by allowing the automation of further tasks, such as assigning an e-mail

template based on the data file transmitted to the server and sending an e-mail to the correct

customer e-mail address, wherein the content of the email is based on the assigned e-mail template,

where the e-mail provides the image data obtained by the server.

14.     The ’875 patent's claims aid in the technological goal of giving customers the option to

have receipts printed at the store or e-mailed or both and then adhering to the customers' selections.

These are not claims that contain mere token references to a computer or its use; instead, these

claims are explicitly tied to computers. Indeed, the claims are tangible, each covering an approach

to receipt handling systems used by POS systems, which is a specific technological process.

15.     The claims of the ’875 patent improve the functioning of a POS system. The ’875 patent is

directed to computer-centric problems of POS systems not being able to provide the option to

customers to have receipts printed at the store or e-mailed or both, and then follow the customers'

selections. Id. at 1:15-35.



COMPLAINT FOR PATENT INFRINGEMENT                                                              PAGE | 4
            Case 6:19-cv-00258-ADA Document 1 Filed 04/12/19 Page 5 of 21



16.       The technology disclosed in the ’875 patent may be configured, designed, and/or operable

to provide a number of different advantages and/or benefits over the prior art. As described in the

specification,

          [T]he present invention is directed to receipt handling systems, print drivers and
          methods thereof that substantially obviate one or more of the problems due to
          limitations and disadvantages of the related art.

          An advantage of the present invention is to provide receipt handling systems, print
          drivers and methods capable of reducing production of waste paper.

          Another advantage of the present invention is to provide receipt handling systems,
          print drivers and methods capable of e-mailing a receipt to a customer.

          Yet another advantage of the present invention is to provide receipt handling
          systems, print drivers and methods that allow a customer to obtain a printed receipt
          at the store location.

          Yet another advantage of the present invention is to provide receipt handling
          systems, print drivers and methods that enable marketing capabilities associated
          with e-mailed receipts and any associated analytics.

Id. at 1:39-55.

17.       eCeipt is the assignee and owner of the right, title and interest in and to the ’875 patent,

including the right to assert all causes of action arising under said patents and the right to any

remedies for infringement of them.

                  COUNT I – INFRINGEMENT OF U.S. PATENT NO. 8,643,875

18.       eCeipt repeats and realleges the allegations of paragraphs 1 through 15 as if fully set forth

herein.

19.       Claim 1 of the ’875 Patent recites:

          1. A method of processing receipts, comprising:

          [a]     obtaining transaction data from a point-of-sale (POS) computer system at a
          store location, the transaction data including a plurality of categories of information
          necessary to describe a purchasing transaction of a customer at the store location;

COMPLAINT FOR PATENT INFRINGEMENT                                                               PAGE | 5
         Case 6:19-cv-00258-ADA Document 1 Filed 04/12/19 Page 6 of 21



       [b]    obtaining image data from the POS system at a store location, the image
       data representing a receipt corresponding to the purchasing transaction of the
       customer at the store location;

       [c]    obtaining an e-mail address of the customer from a customer information
       database persistently associated with the POS system;

       [d]     providing, to a display device at the store location, an option to print the
       receipt at the store location and an option to e-mail the receipt to the customer;

       [e]     obtaining a selection of at least one of the provided options;

       [f]     if the option to print is selected, initiating printing of the image data at the
       store location; and

       [g]    if the option to e-mail is selected, e-mailing the receipt to the customer,
       including:

               [g1] providing the e-mail address obtained from the customer
               information database to a display device at the store location;

               [g2] obtaining customer confirmation whether the e-mail address is
               correct;

               [g3] if the e-mail address is not correct, obtaining a corrected e-mail
               address of the customer;

               [g4] transmitting the image data and the transaction data to a server in
               communication with one or more POS systems at one or more store
               locations, including generating a data file, the data file including the
               transaction data, the correct e-mail address of the customer and a file name
               corresponding to the image data;

               [g5] assigning an e-mail template based on the data file transmitted to the
               server; and

               [g6] sending an e-mail to the correct customer e-mail address, wherein
               the content of the email is based on the assigned e-mail template, where the
               e-mail provides the image data obtained by the server.

20.    Without license or authorization and in violation of 35 U.S.C. § 271(a), Defendant has

infringed and continues to infringe the ’875 patent by making, using, importing, offering for sale,


COMPLAINT FOR PATENT INFRINGEMENT                                                             PAGE | 6
          Case 6:19-cv-00258-ADA Document 1 Filed 04/12/19 Page 7 of 21



and/or selling computer implemented methods for processing receipts that obtain transaction data

from a point-of-sale (POS) computer system at its stores:




21.    As exemplified below, Defendant performs each step of Claim 1 of the ’875 Patent:

       [a]     obtaining transaction data from a point-of-sale (POS) computer system at
       a store location, the transaction data including a plurality of categories of
       information necessary to describe a purchasing transaction of a customer at the
       store location;

22.    Defendant obtains transaction data from a POS computer system at a store location. The

transaction data includes a plurality of categories of information (e.g. item description, price, store

location, etc.) necessary to describe a purchasing transaction of customer at a store location.




COMPLAINT FOR PATENT INFRINGEMENT                                                             PAGE | 7
          Case 6:19-cv-00258-ADA Document 1 Filed 04/12/19 Page 8 of 21




       [b]    obtaining image data from the POS system at a store location, the image
       data representing a receipt corresponding to the purchasing transaction of the
       customer at the store location;

23.    Defendant obtains image data (e.g. information used to create a receipt, such as a barcode)

from the POS system at a store location representing a receipt corresponding to the purchasing

transaction of the customer at the store locations (e.g. the image data used to create the receipts of

the transaction).




COMPLAINT FOR PATENT INFRINGEMENT                                                            PAGE | 8
         Case 6:19-cv-00258-ADA Document 1 Filed 04/12/19 Page 9 of 21




       [c]    obtaining an e-mail address of the customer from a customer information
       database persistently associated with the POS system;

24.    Defendant obtains an e-mail address from the customer information database persistently

associated with the POS system. Shown below, the customer’s email address has been retrieved

from a database and displayed on the POS system.




COMPLAINT FOR PATENT INFRINGEMENT                                                     PAGE | 9
         Case 6:19-cv-00258-ADA Document 1 Filed 04/12/19 Page 10 of 21




        [d]     providing, to a display device at the store location, an option to print the
        receipt at the store location and an option to e-mail the receipt to the customer;

25.     Defendant provides an option to print the receipt at the store location and email the receipt

to the customer. If a user selects “yes” the receipt is emailed to the customer. If the user selects

“print only” the receipt is printed.




COMPLAINT FOR PATENT INFRINGEMENT                                                          PAGE | 10
       Case 6:19-cv-00258-ADA Document 1 Filed 04/12/19 Page 11 of 21




      [e]    obtaining a selection of at least one of the provided options;

26.   The Defendant POS system is operable to obtain a selection of the provided options.




COMPLAINT FOR PATENT INFRINGEMENT                                                    PAGE | 11
       Case 6:19-cv-00258-ADA Document 1 Filed 04/12/19 Page 12 of 21




      [f]     if the option to print is selected, initiating printing of the image data at the
      store location; and

27.   If a user selects “print only”, the image data is printed at the store location.




COMPLAINT FOR PATENT INFRINGEMENT                                                           PAGE | 12
       Case 6:19-cv-00258-ADA Document 1 Filed 04/12/19 Page 13 of 21




      [g]    if the option to e-mail is selected, e-mailing the receipt to the customer,
      including:

28.   If the user selects “email and print” the receipt is emailed to the customer.




COMPLAINT FOR PATENT INFRINGEMENT                                                     PAGE | 13
         Case 6:19-cv-00258-ADA Document 1 Filed 04/12/19 Page 14 of 21




       [g1] providing the e-mail address obtained from the customer information
       database to a display device at the store location;

29.    The Defendant POS system provides the customer email address to a display device at the

store location.




COMPLAINT FOR PATENT INFRINGEMENT                                                    PAGE | 14
         Case 6:19-cv-00258-ADA Document 1 Filed 04/12/19 Page 15 of 21




       [g2]    obtaining customer confirmation whether the e-mail address is correct;

30.    The Defendant POS system is operable to obtain customer confirmation whether the e-mail

address is correct.




COMPLAINT FOR PATENT INFRINGEMENT                                                       PAGE | 15
        Case 6:19-cv-00258-ADA Document 1 Filed 04/12/19 Page 16 of 21




       [g3] if the e-mail address is not correct, obtaining a corrected e-mail address of
       the customer;

31.    If the e-mail address is not correct, the Defendant POS system is operable to obtain a

corrected e-mail address.




COMPLAINT FOR PATENT INFRINGEMENT                                                      PAGE | 16
        Case 6:19-cv-00258-ADA Document 1 Filed 04/12/19 Page 17 of 21




       [g4] transmitting the image data and the transaction data to a server in
       communication with one or more POS systems at one or more store locations,
       including generating a data file, the data file including the transaction data, the
       correct e-mail address of the customer and a file name corresponding to the image
       data;

32.    Defendant transmits the image data (e.g., data used to create a receipt image, including but

not limited to a barcode) and the transaction data (e.g., categories of information necessary to

describe a purchasing transaction) to a server in communication with the POS system (the receipt

is emailed immediately, thus a server must be connected to the POS system).




COMPLAINT FOR PATENT INFRINGEMENT                                                        PAGE | 17
         Case 6:19-cv-00258-ADA Document 1 Filed 04/12/19 Page 18 of 21




33.    Defendant generates a data file that includes the transaction data (e.g., categories of

information necessary to describe a purchasing transaction) the correct email address of the

customer and a file name corresponding to the image data. (e.g., the barcode’s file name).




COMPLAINT FOR PATENT INFRINGEMENT                                                       PAGE | 18
         Case 6:19-cv-00258-ADA Document 1 Filed 04/12/19 Page 19 of 21



        [g5] assigning an e-mail template based on the data file transmitted to the
        server; and

34.     The Defendant POS system assigns an e-mail template based on the data file transmitted

to the server.




COMPLAINT FOR PATENT INFRINGEMENT                                                    PAGE | 19
           Case 6:19-cv-00258-ADA Document 1 Filed 04/12/19 Page 20 of 21



        [g6] sending an e-mail to the correct customer e-mail address, wherein the
        content of the email is based on the assigned e-mail template, where the e-mail
        provides the image data obtained by the server.

35.     Defendant sends an email to the correct customer email address and the content of the email

is based on the assigned e-mail template (e.g., HTML template shown in previous slide) and the

e-mail provides the image data obtained by the server (e.g., the information used to create a receipt

image).

36.     eCeipt is entitled to recover from Defendant the damages sustained by eCeipt as a result of

Defendant's infringement of the ’875 patent in an amount subject to proof at trial, which, by law,

cannot be less than a reasonable royalty, together with interest and costs as fixed by this Court

under 35 U.S.C. § 284.

                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiff respectfully requests the Court enter judgment against

Defendant:

        WHEREFORE, eCeipt requests that this Court enter judgment against Defendant as

follows:

        A.      An adjudication that Defendant has infringed the ’875 patent;

        B.      An award of damages to be paid by Defendant adequate to compensate eCeipt for

Defendant's past infringement of the ’875 patent and any continuing or future infringement through

the date such judgment is entered, including interest, costs, expenses and an accounting of all

infringing acts including, but not limited to, those acts not presented at trial;

        C.      A declaration that this case is exceptional under 35 U.S.C. § 285, and an award of

eCeipt's reasonable attorneys' fees; and

        D.      An award to eCeipt of such further relief at law or in equity as the Court deems just


COMPLAINT FOR PATENT INFRINGEMENT                                                          PAGE | 20
        Case 6:19-cv-00258-ADA Document 1 Filed 04/12/19 Page 21 of 21



and proper.

                                       JURY DEMAND

       Plaintiff demands trial by jury, Under Fed. R. Civ. P. 38.



 Dated: April 12, 2019                              Respectfully Submitted

                                                     /s/ Raymond W. Mort, III
                                                     Raymond W. Mort, III
                                                     Texas State Bar No. 00791308
                                                     raymort@austinlaw.com

                                                     THE MORT LAW FIRM, PLLC
                                                     100 Congress Ave, Suite 2200
                                                     Austin, Texas 78701
                                                     Tel/Fax: (512) 865-7950

                                                     ATTORNEYS FOR PLAINTIFF




COMPLAINT FOR PATENT INFRINGEMENT                                                   PAGE | 21
